DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 18 directed to a species non-elected without traverse.  Accordingly, claims 6 and 18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zac Kelton on 11/10/2021.

The application has been amended as follows: 

In The Claims:
Claim 1 has been amended to read:
1.	(Currently Amended) An assembly comprising:
a housing of a production tubing that comprises one or more housing ports around a housing circumference of the housing;
a sleeve comprising one or more sleeve ports around a sleeve circumference of the sleeve, wherein the sleeve is moveable between (i) a closed configuration in which at least a portion of the sleeve is positionable to cover the housing ports of the production tubing and (ii) an open configuration in which 
a shoulder positioned at an uphole edge of the sleeve to apply an opening force to the sleeve to change the sleeve from the closed configuration to the open configuration; 
a power spring that is configured to apply a spring force for moving the sleeve to the open configuration;
a latch that is separated from the shoulder by at least the power spring, wherein the power spring is stationary when the latch is latched and is movable when the latch is unlatched[[.]]; and
an uncoupling device positioned between the power spring and the shoulder, wherein the sleeve is stationary when the spring force from the power spring is not applied to the uncoupling device and movable when the spring force is applied to the uncoupling device.

Claim 2 has been amended to read:

2.	(Currently Amended) The assembly of claim 1, wherein the assembly further comprises:

a boost piston positionable to apply an uncoupling force to the uncoupling device, wherein the sleeve is stationary when the uncoupling device is disengaged and is movable when the uncoupling device is engaged, and wherein the uncoupling device is adapted to be engaged in response to the boost piston applying the uncoupling force to the uncoupling device.

Claim 15 has been amended to read:


a production tubing; and
a remote-opening device positionable at a downhole end of the production tubing, the remote-opening device comprising:
a housing comprising one or more housing ports around a housing circumference of the housing;
a sleeve comprising one or more sleeve ports around a sleeve circumference of the sleeve positioned to restrict fluid communication between an inner area of the production tubing and an annulus in a closed configuration and positioned to allow fluid communication between the inner area of the production tubing and the annulus in an open configuration;
a shoulder positioned at an uphole edge of the sleeve to apply an opening force to the sleeve to change the sleeve from the closed configuration to the open configuration; 
a power spring that is configured to apply a spring force for moving the sleeve to the open configuration;
a latch that is separated from the shoulder by at least the power spring, wherein the power spring is stationary when the latch is latched and is movable when the latch is unlatched[[.]]; and
an uncoupling device positioned between the power spring and the shoulder, wherein the sleeve is stationary when the spring force from the power spring is not applied to the uncoupling device and movable when the spring force is applied to the uncoupling device.

Claim 16 has been amended to read:


a boost piston that is positioned to apply an uncoupling force to the sleeve; and
the power spring 
wherein [[an]]the uncoupling device 

Claim 23 has been amended to read:


23.	(Currently Amended) The assembly of claim 1, from the power spring and is movable when the uncoupling device is engaged using the power spring.

Claim 26 has been amended to read:

26.	(Currently Amended) The system of claim 15, from the power spring and is movable when the uncoupling device is engaged using the power spring.
Reasons for Allowance
The claims are now allowable over US 20150218908 A1 to Webber because Webber lacks the relative positioning of the shoulder, spring, and latch. US 4632187 A to Deaton discloses a latch 32, shoulder 15a, and power spring 17 but fails to disclose an uncoupling device in the claimed position which would not have the power spring force applied to it at any time. While it would be obvious to position a member between spring 17 and 15a in Deaton, such as member 23 between spring 22 and sleeve 24, the spring force would always be applied to this member as opposed to uncoupling device 302 of the instant invention which is uncontacted by the spring force via member 214 in the position shown in fig. 3 and has the spring force applied to it in the position shown in fig. 4 which moves the sleeve to open the ports. Such a configuration was not found or made obvious by the art of record in conjunction with a latch that holds a power spring stationary and the remainder of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/10/2021